         Case 6:18-mj-06211-KGG Document 7 Filed 04/10/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                                   (Wichita Docket)


IN THE MATTER OF THE SEARCH OF               |
the premises located at 630 North Baehr,     |    Case No. 18-M-6211-01-KGG
Wichita, Kansas                              |


                                           ORDER

       On motion of counsel for the United States of America, good cause appearing therefore,

       IT IS ORDERED that the above captioned case be unsealed.

IT IS SO ORDERED this 10TH day of April, 2019.



                                                  S/KENNETH G. GALE
                                                  HONORABLE KENNETH G. GALE
                                                  UNITED STATES MAGISTRATE JUDGE
